                Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
Jean Junior Jacques, on behalf of himself and
others similarly situated in the proposed FLSA
Collective Action,                                                Case No.:

                                             Plaintiff,
                                                                  Jury Trial Demanded
                  - against -                                     COMPLAINT
Imperial Parking (U.S.), Inc., Imperial Parking
(U.S.), LLC, and Impark Water, LLC,

                                              Defendants.
--------------------------------------------------------------X

        Plaintiff Jean Junior Jacques (“Plaintiff” or “Jacques”), on behalf of himself and others

similarly situated, by and through his attorneys, Levin-Epstein & Associates, P.C., upon personal

knowledge as to himself and upon information and belief as to others, brings this complaint

against Defendants Imperial Parking (U.S.), Inc., Imperial Parking (U.S.), LLC, and Impark

Water, LLC (collectively, the “Defendants”) and states as follows

                                       NATURE OF THE ACTION

           1.    Plaintiff brings this lawsuit seeking recovery, for himself and all other similarly

situated individuals, against Defendants’ violations of the Fair Labor Standards Act, 29 U.S.C. §§

201 et seq. (“FLSA”), and violations of Articles 6 and 19 of the New York State Labor Law

(“NYLL”) and their supporting New York State Department of Labor regulations.

           2.     Plaintiff seeks injunctive and declaratory relief and to recover unpaid minimum

wages, overtime wages, liquidated and statutory damages, pre- and post-judgment interest, and

attorneys' fees and costs pursuant to the FLSA, NYLL, and the NYLL's Wage Theft Prevention

Act ("WTPA").


                                                          1
               Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 2 of 16




                                      JURISDICTION AND VENUE

         3.       The Court has subject matter jurisdiction of this case pursuant to 29 U.S.C. § 216

(b), 28 U.S.C. § 1331 and 28 U.S.C. § 1337, and has supplemental jurisdiction over Plaintiff’s

claims under the NYLL pursuant to 28 U.S.C. § 1367(a).

         4.       This Court has federal question jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. § 1331 because his claims arise under the FLSA.

         5.       Venue is proper in the Southern District of New York under 28 U.S.C. § 1391(b)

and (c), because all events relevant to this action occurred in this District, and the acts and

omissions giving rise to the claims herein alleged took place in this District.

                                                THE PARTIES

PLAINTIFF JEAN JUNIOR JACQUES

         6.       Plaintiff Jacques is a resident of Brooklyn, New York.

         7.       Plaintiff Jacques was employed as a parking lot attendant at Defendants’ “Impark”

parking lots located at: (i) 55 Water Street, New York, NY 10004 (the “South Street Seaport Lot”);

(ii) 120th – 122nd under the Metro North Park Ave. Viaduct, New York City, NY 10035 (the “Park

Avenue Lot”); (iii) Amsterdam Avenue and West 151st Street, New York, NY 10039 (the “West

151st Street Lot1”); and (iv) 462 1st Avenue, New York, NY 10016 (the “1st Avenue Lot”2) from

on or around January 2014 through and including March 2020.

         8.       Plaintiff Jacques was employed as a non-managerial employee at the Impark

Parking Lots from on or around January 2014 through and including March 2020.

         9.       At all relevant times, Plaintiff has been an employee within the meaning of Section


1
  Upon information and belief, the West 151st Street Lot is no longer operating.
2
 The 1st Avenue Lot, the South Street Seaport Lot, the Park Avenue Lot, and the West 151st Street Lot are collectively
referred to herein as “the Impark Parking Lots”).

                                                          2
             Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 3 of 16




3(e) of the FLSA, 29 U.S.C. § 203(e).

       10.     At all relevant times, Plaintiff has been a manual worker within the meaning of

NYLL § 191(1)(a).

DEFENDANT IMPERIAL PARKING (U.S.), INC.

       11.     Upon information and belief, Defendant Imperial Parking (U.S.), Inc. is a foreign

limited liability company organized and existing under the laws of the State of Delaware. Upon

information and belief, it maintains a principal place of business at 307 Seventh Avenue, Suite

301 New York, NY 1000.

       12.     Defendant Imperial Parking (U.S.), Inc. owns, operates and/or controls numerous

parking lots and parking garages throughout North America, to wit: the Impark Parking Lots.

       13.     At all times relevant to this Complaint, Defendant Imperial Parking (U.S.), Inc.:

(i) has had and continues to have employees engaged in commerce or in the production of goods

and services for commerce and handling, selling, or otherwise working on goods or materials that

have been moved in or produced for commerce by any person and (ii) has had and continues to

have an annual gross volume of sales of not less than $500,000.00.

       14.     At all times relevant to this Complaint, Defendant Imperial Parking (U.S.), Inc.

was and is a covered employer within the meaning of the FLSA, 29 U.S.C. § 203(d) and, at all

times relevant to this Complaint, employed employees, including Plaintiff.

       15.     At all times relevant to this Complaint, Defendant Imperial Parking (U.S.), Inc.

was and is an employer within the meaning of the 29 U.S.C. 201 et seq. and NYLL Section 190(3),

and employed employees, including Plaintiff.

       16.     Defendant Imperial Parking (U.S.), Inc. possessed substantial control over

Plaintiff’s (and other similarly situated employees’) working conditions, and over the policies and

                                                 3
             Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 4 of 16




practices with respect to the employment and compensation of Plaintiff, and all similarly situated

individuals, referred to herein.

       17.     Defendant Imperial Parking (U.S.), Inc. had the power to hire and fire Plaintiff,

control the terms and conditions of employment, and determine the rate and method of any

compensation in exchange for Plaintiff’s services.

DEFENDANT IMPERIAL PARKING (U.S.), LLC

       18.     Upon information and belief, Defendant Imperial Parking (U.S.), LLC is a foreign

limited liability company organized and existing under the laws of the State of Delaware. Upon

information and belief, it maintains a principal place of business at 307 Seventh Avenue, Suite

301 New York, NY 1000.

       19.     Defendant Imperial Parking (U.S.), LLC owns, operates and/or controls numerous

parking lots and parking garages throughout North America, to wit: the Impark Parking Lots.

       20.     At all times relevant to this Complaint, Defendant Imperial Parking (U.S.), LLC:

(i) has had and continues to have employees engaged in commerce or in the production of goods

and services for commerce and handling, selling, or otherwise working on goods or materials that

have been moved in or produced for commerce by any person and (ii) has had and continues to

have an annual gross volume of sales of not less than $500,000.00.

       21.     At all times relevant to this Complaint, Defendant Imperial Parking (U.S.), LLC

was and is a covered employer within the meaning of the FLSA, 29 U.S.C. § 203(d) and, at all

times relevant to this Complaint, employed employees, including Plaintiff.

       22.     At all times relevant to this Complaint, Defendant Imperial Parking (U.S.), LLC

was and is an employer within the meaning of the 29 U.S.C. 201 et seq. and NYLL Section 190(3),

and employed employees, including Plaintiff.

                                                4
               Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 5 of 16




       23.      Defendant Imperial Parking (U.S.), LLC possessed substantial control over

Plaintiff’s (and other similarly situated employees’) working conditions, and over the policies and

practices with respect to the employment and compensation of Plaintiff, and all similarly situated

individuals, referred to herein.

       24.      Defendant Imperial Parking (U.S.), LLC had the power to hire and fire Plaintiff,

control the terms and conditions of employment, and determine the rate and method of any

compensation in exchange for Plaintiff’s services.

DEFENDANT IMPARK WATER, LLC

       25.      Upon information and belief, Defendant Impark Water, LLC is a domestic limited

liability company organized and existing under the laws of the State of New York. Upon

information and belief, it maintains a principal place of business at 307 Seventh Avenue, Suite

301 New York, NY 1000.

       26.      Defendant Impark Water, LLC owns, operates and/or controls the South Street

Seaport Lot.

       27.      At all times relevant to this Complaint, Defendant Impark Water, LLC: (i) has had

and continues to have employees engaged in commerce or in the production of goods and services

for commerce and handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce by any person and (ii) has had and continues to have an

annual gross volume of sales of not less than $500,000.00.

       28.      At all times relevant to this Complaint, Defendant Impark Water, LLC was and is

a covered employer within the meaning of the FLSA, 29 U.S.C. § 203(d) and, at all times relevant

to this Complaint, employed employees, including Plaintiff.

       29.      At all times relevant to this Complaint, Defendant Impark Water, LLC was and is

                                                 5
                Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 6 of 16




an employer within the meaning of the 29 U.S.C. 201 et seq. and NYLL Section 190(3), and

employed employees, including Plaintiff.

          30.    Defendant Impark Water, LLC possessed substantial control over Plaintiff’s (and

other similarly situated employees’) working conditions, and over the policies and practices with

respect to the employment and compensation of Plaintiff, and all similarly situated individuals,

referred to herein.

          31.    Defendant Impark Water, LLC had the power to hire and fire Plaintiff, control the

terms and conditions of employment, and determine the rate and method of any compensation in

exchange for Plaintiff’s services.

DEFENDANTS CONSTITUTE JOINT EMPLOYERS

          32.     Defendants own, operate and/or control the Impark Parking Lots located at: (i) 55

Water Street, New York, NY 10004 (i.e., the South Street Seaport Lot); (ii) 120th – 122nd under

the Metro North Park Ave. Viaduct, New York City, NY 10035 (i.e., the Park Avenue Lot); (iii)

Amsterdam Avenue and West 151st Street, New York, NY 10039 (i.e., the West 151st Street Lot);

and (iv) 462 1st Avenue, New York, NY 10016 (i.e., the 1st Avenue Lot).

          33.     Defendants are associated and joint employers, act in the interest of each other

with respect to employees, pay employees by the same method, and share control over the

employees.

          34.    Each Defendant possessed substantial control over Plaintiff’s (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiff, and all similarly situated individuals, referred to

herein.

          35.    Defendants jointly employed Plaintiff, and all similarly situated individuals, and

                                                  6
              Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 7 of 16




are Plaintiff’s (and all similarly situated individuals’) employers within the meaning of 29 U.S.C.

201 et seq. and the NYLL.

        36.     In the alternative, Defendants constitute a single employer of Plaintiff and/or

similarly situated individuals.

        37.     At all relevant times, Defendants were Plaintiff’s employers within the meaning of

the FLSA and NYLL.

        38.     Defendants had the power to hire and fire Plaintiff, control the terms and

conditions of employment, and determine the rate and method of any compensation in exchange

for Plaintiff’s services.

                                  FACTUAL ALLEGATIONS

        39.     Plaintiff and other similarly situated individuals are individuals who have worked

for Defendants in similarly-titled, hourly paid position, during the statutory period.

        40.     Plaintiff and other similarly situated individuals all shared similar job titles,

training, job descriptions and job tasks, during the statutory period.

        41.     Plaintiff was an employee of Defendants.

        42.     Plaintiff worked as a parking lot attendant at the Impark Parking Lots.

        43.     At the Impark Parking Lots, Plaintiff regularly worked in excess of forty (40) hours

per week.

        44.     From approximately January 2014 through and including June 31, 2014, Plaintiff

worked as a parking lot attendant at the South Street Seaport Lot.

        45.     From approximately July 1, 2014 through and including December 31, 2017,

Plaintiff worked as a parking lot attendant at the Park Avenue Lot.

        46.     From approximately January 1, 2018 through and including December 31, 2018,

                                                  7
             Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 8 of 16




Plaintiff worked as a parking lot attendant at the West 151st Street Lot.

       47.     From approximately January 1, 2019 through and including March 2020, Plaintiff

worked as a parking lot attendant at the 1st Avenue Lot.

       48.      From approximately January 2014 through and including December 31, 2014,

Plaintiff worked five (5) days per week: 3:00 p.m. to 11:00 p.m., eight (8) hours each day, for a

total period of approximately 40 hours during each of the weeks, respectively.

       49.     From approximately January 1, 2015 through and including March 2020, Plaintiff

worked four (4) days per week: ten (10) hours each day, for a total period of approximately 40

hours during each of the weeks, respectively.

       50.     On multiple occasions, Plaintiff was forced to “fill in” for other employees, and

had to work double shifts. On these occasions, Plaintiff worked from 3:00 p.m. to 6:00 a.m.,

fifteen (15) hours each day. During these weeks, Plaintiff worked a total period of approximately

47 hours during each of the weeks.

       51.     From approximately January 2014 until on or about December 31, 2014,

Defendants paid Plaintiff $9.00 per hour.

       52.     From approximately January 2015 until on or about December 31, 2015,

Defendants paid Plaintiff $9.50 per hour.

       53.     From approximately January 2016 until on or about December 31, 2016,

Defendants paid Plaintiff $9.75 per hour.

       54.     From approximately January 2017 until on or about December 31, 2017,

Defendants paid Plaintiff $10.00 per hour.

       55.     From approximately January 2018 until on or about December 31, 2018,

Defendants paid Plaintiff $10.25 per hour.

                                                 8
                Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 9 of 16




          56.    From approximately January 2019 until on or about December 31, 2019,

Defendants paid Plaintiff $10.50 per hour.

          57.    From approximately January 2020 until on or about March 2020, Defendants paid

Plaintiff $13 per hour.

          58.    Plaintiff regularly worked for the Defendants in excess of forty (40) hours a week

but never received an overtime premium of one and one-half times his regular rate of pay for those

hours.

          59.    Plaintiff’s wages did not vary regardless of how many additional hours he worked

in a week.

          60.    At all relevant times, Defendants did not compensate Plaintiff for one hour’s pay

at the basic minimum hourly wage rate for each day his shift exceeded ten (10) hours.

          61.    Defendants never granted Plaintiff with meal breaks or rest periods of any length.

          62.    Plaintiff was not required to keep track of his time, nor to his knowledge, did the

Defendants utilize any time tracking device, such as sign in sheets or punch cards, that accurately

reflected his actual hours worked.

          63.    No notification, either in the form of posted notices, or other means, was ever given

to Plaintiff regarding wages are required under the FLSA or NYLL.

          64.    Defendants did not provide Plaintiff a statement of wages, as required by NYLL

195(3).

          65.    Defendants did not give any notice to Plaintiff, in English or in Plaintiff’s primary

language, of his rate of pay, employer’s regular pay day, and such other information as required

by NYLL § 195(1).

          66.    At all relevant times, Defendants did not pay Plaintiff at the rate of one and one-

                                                   9
             Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 10 of 16




half times his hourly wage rate for hours worked in excess of forty per workweek.

                           FLSA COLLECTIVE ACTION ALLEGATIONS

       67.     Plaintiff brings the First, Second, Third, Fourth and Fifth Claims for Relief as a

collective action pursuant to FLSA §16(b), 29 U.S.C. §216(b), on behalf of all non-exempt

persons (including but not limited to parking lot attendants) employed by Defendants on or after

the date that is six years before filing of the Complaint in this case, as defined herein (“FLSA

Collective Plaintiffs”).

       68.     At all relevant times, Plaintiff and FLSA Collective Plaintiffs are and have been

similarly situated, have had substantially similar job requirements and pay provisions, and are and

have been subject to Defendants’ decision, policy, plan and common policies, programs, practices,

procedures, protocols, routines and rules willfully failing and refusing to pay them at the legally

required overtime wage for all hours worked in excess of forty hours per work week. These claims

of the Plaintiff are essentially the same as those of the FLSA Collective Plaintiffs.

       69.     The First, Second, Third, Fourth and Fifth Claims for Relief are properly brought

under and maintained as an opt-in collective action pursuant to under FLSA §16(b), 29 U.S.C.

§216(b). The FLSA Collective Plaintiffs are readily ascertainable. For purpose of notice and

others related to this action, their names and addresses are readily available from the Defendants.

Notice can be provided to the FLSA Collective Plaintiffs via first class mail to the last address

known to Defendants

       70.     Plaintiff reserves the right to re-define the FLSA Collective Plaintiffs prior to

notice or collective certification, and thereafter, as necessary.

                                        FIRST CLAIM
                      (FLSA – Unpaid Minimum Wages, 29 U.S.C. § 201 et seq.)

       71.     Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth
                                                  10
                Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 11 of 16




herein.

          72.     Defendants willfully and intentionally failed to compensate the Plaintiff with the

applicable minimum hourly wage in violation of the FLSA, 29 U.S. Code § 206.

          73.     Defendants have failed to make a good faith effort to comply with the FLSA with

respect to compensation of Plaintiff.

          74.     Due to Defendants’ violations of the FLSA, Plaintiff, on behalf of himself and

FLSA Collective Plaintiffs, is entitled to recover from Defendants, jointly and severally, their

unpaid minimum wages and an equal amount in the form of liquidated damages, as well as

reasonable attorneys’ fees and costs of the action, pursuant to the FLSA, all in an amount to be

determined at trial. 29 U.S.C. § 216(b).

                                     SECOND CLAIM
                    (FLSA – Unpaid Overtime Wages, 29 U.S.C. §§ 201 et seq.)

          75.     Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

          76.     At all relevant times to this action, Plaintiff is a covered, non-exempt employee

within the meaning of the FLSA.

          77.     Defendants were required to pay Plaintiff one and one-half (1 1/2) times the regular

rate at which Plaintiff was employed for all hours worked in excess of forty hours in a workweek

pursuant to the overtime wage provisions set forth in the FLSA, 29 U.S.C. § 207, et seq.

          78.     Defendants failed to pay Plaintiff the overtime wages to which he is entitled under

the FLSA.

          79.     Defendants willfully violated the FLSA by knowingly and intentionally failing to

pay Plaintiff overtime wages.

          80.     Due to Defendants’ willful violations of the FLSA, Plaintiff, on behalf of himself
                                                   11
                Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 12 of 16




and FLSA Collective Plaintiffs, is entitled to recover his unpaid overtime wages, liquidated

damages, reasonable attorney’s fees and cost of the action and pre-judgment and post-judgment

interest.

                                          THIRD CLAIM
                        (NYLL – Unpaid Minimum Wages, N.Y. Stat. § 650 et seq.)

          81.     Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

          82.     Defendants willfully and intentionally failed to compensate the Plaintiff with the

applicable minimum hourly wage in violation of the NYLL §650 et seq.

          83.     Defendants have failed to make a good faith effort to comply with the NYLL with

respect to compensation of Plaintiff.

          84.     Due to Defendants’ violations of the NYLL, Plaintiff, on behalf of himself and

FLSA Collective Plaintiffs, is entitled to recover from Defendants, jointly and severally, their

unpaid minimum wages and an equal amount in the form of liquidated damages, as well as

reasonable attorneys’ fees and costs of the action, in an amount to be determined at trial, pursuant

to the NYLL § 663.

                                       FOURTH CLAIM
                                 (NYLL – Unpaid Overtime Wages)

          85.     Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

          86.     Plaintiff is covered, non-exempt employee within the meaning of the NYLL and

supporting New York Department of Labor (“NYDOL”) Regulations.

          87.     Under the NYLL and supporting NYDOL Regulations, Defendants are required to

pay Plaintiff one and one half times the regular rate of pay, which shall not be less than the

                                                  12
                Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 13 of 16




minimum wage, for all hours they worked in excess of forty.

          88.     Defendants failed to pay Plaintiff the overtime wages to which he is entitled under

the NYLL.

          89.     Defendants willfully violated the NYLL by knowingly and intentionally failing to

pay Plaintiff overtime wages.

          90.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover

his unpaid overtime wages, liquidated damages, reasonable attorney’s fees and cost of the action

and pre-judgment and post-judgment interest.

                                         FIFTH CLAIM
                                   (NYLL – Spread-of-Hours Pay)

          91.     Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

          92.     Defendants willfully failed to pay Plaintiff additional compensation of one hour’s

pay at the basic minimum hourly wage rate for each day during which the Plaintiff’s shifts spread

over more than ten (10) hours.

          93.     By Defendants’ failure to pay Plaintiff spread-of-hours pay, Defendants willfully

violated §650 et seq. of the NYLL and violated the supporting NYDOL regulations, including,

but not limited to, 12 N.Y. C.R.R. §146-1.6.

          94.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover

an amount prescribed by statute, liquidated damages, reasonable attorney’s fees and cost of the

action and pre-judgment and post-judgment interest.

                                     SIXTH CLAIM
                         (NYLL WTPA– Failure to Provide Wage Notices)

          95.     Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth

                                                   13
                 Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 14 of 16




herein.

          96.      The NYLL and the WTPA require employers to provide all employees with a

written notice of wage rates at the time of hire.

          97.      In violation of NYLL §195 (1), Defendants failed to furnish to Plaintiff at the time

of hiring, or whenever their rate(s) of pay changed, with a wage notice containing the rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other, allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging

allowances; the regular pay day designated by the employer in accordance with NYLL §191; the

name of the employer; any “doing business as” names used by the employer; the physical address

of the employer’s main office or principal place of business, and a mailing address, if different;

the telephone number of the employer, and anything otherwise required by law.

          98.      Due to Defendants’ violations of NYLL §195 (1), Plaintiff is entitled to recover

his liquidated damages, reasonable attorney’s fees and cost and disbursement of the action,

pursuant to the NYLL §198 (1-b).

                                        SEVENTH CLAIM
                     (Violation of the Wage Statement Provisions of the NYLL)

          99.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

          100.     With each payment of wages, Defendants failed to provide Plaintiff with a

statement listing each of the following the dates of work covered by the payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; the number of

regular hours worked; the number of overtime hours worked, as required by the NYLL § 195(3).
                                                    14
              Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 15 of 16




       101.     As a result of Defendant’s violation of the WTPA, Plaintiff is entitled to damages

of at least $150 per week during which the violations occurred.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and FLSA Collective Plaintiffs,
respectfully requests that this Court enter a judgment:
       a.       authorizing Plaintiff at the earliest possible time to give notice of this collective
                action, or that the Court issue such notice, to all persons who are presently, or have
                up through the extent allowable under the statute of limitations and including the
                date of issuance of court-supervised notice, been employed by Defendants as
                nonexempt employees. Such notice shall inform them that the civil notice has been
                filed, of the nature of the action, of their right to join this lawsuit if they believe
                they were denied minimum wages and premium overtime wages;
       b.       certification of this case as a collective action pursuant to the FLSA;
       c.       issuance of notice pursuant to 29 U.S.C. § 216(b), to all similarly situated members
                of the FLSA opt-in class, apprising them of the pendency of this action, and
                permitting them to assert timely FLSA claims and state claims in this action by
                filing individual Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and
                appointing Plaintiff and his counsel to represent the FLSA Collective Plaintiffs;
       d.       declaring that Defendants violated the minimum wage provisions of the FLSA, the
                NYLL and the NYDOL regulations;
       e.       declaring that Defendants violated the overtime wage provisions of the FLSA, the
                NYLL and the NYDOL regulations;
       f.       declaring that Defendants violated the spread-of-hours pay provisions of the
                NYLL and NYDOL Regulations;
       g.       declaring that Defendants violated the notice statement pay provisions of the
                NYLL and WTPA;
       h.       declaring that Defendant violated the timely pay provisions of the NYLL;
       i.       awarding Plaintiff unpaid minimum wages;
       j.       awarding Plaintiff unpaid overtime wages;
       k.       awarding Plaintiff unpaid spread-of-hours pay;
                                                  15
           Case 1:21-cv-07102 Document 1 Filed 08/23/21 Page 16 of 16




      l.     awarding unpaid wages under New York State law for failure to pay timely wages;
      m.     awarding Plaintiff liquidated damages in an amount equal to the total amount of
             wages found to be due;
      n.     awarding Plaintiff statutory damages as a result of Defendants’ failure to furnish
             accurate wage notice pursuant to the NYLL;
      o.     awarding Plaintiff pre- and post-judgment interest under the NYLL;
      p.     awarding Plaintiff reasonable attorneys’ fees and the costs and disbursements of
             this action; and
      q.     Such other relief as this Court deems just and proper.



Dated: New York, New York
       August 23, 2021                        Respectfully submitted,



                                              By: /s/ Joshua Levin-Epstein
                                                  Joshua Levin-Epstein
                                                  Jason Mizrahi
                                                  Levin-Epstein & Associates, P.C.
                                                  60 East 42nd Street, Suite 4700
                                                  New York, New York 10165
                                                  Tel: (212) 792-0046
                                                  Email: Joshua@levinepstein.com
                                                  Attorneys for the Plaintiff and proposed FLSA
                                                  Collection Action Plaintiffs




                                              16
